Citation Nr: 0114587	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-17 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for scar of the right 
lower extremity.

2.  The propriety of the initial noncompensable evaluation 
for trichophytosis of both feet. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a December 1999 rating determination by the Winston-
Salem, North Carolina Regional Office (RO).  

The Board notes that the veteran has appealed the initial 
rating assigned for trichophytosis of both feet following the 
grant of service connection for that condition.  In light of 
the distinction noted by the United States Court of Appeals 
for Veterans Claims (Court) in the recently-issued case 
Fenderson v. West, 12 Vet. App. 119 (1999), the Board has 
recharacterized the issue as one involving the propriety of 
the initial evaluation assigned.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

In a November 2000 statement and during his January 2001 
Videoconference hearing the veteran has consistently reported 
that he received treatment for his feet at the Washington, 
D.C. VA Medical Center in November 2000.  He has also 
reported that he received recent treatment at the VA Medical 
Center in Fayetteville, North Carolina in December 2000.  
However, there is no evidence that the RO has attempted to 
obtain these medical records.  In this regard, records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998).  The RO must obtain these treatment records 
because they may contain medical findings and other 
conclusions that might be determinative in the disposition of 
the claim.  Because the record indicates that all relevant VA 
medical records have not been associated with the claims 
folder, the veteran's claim must be remanded for further 
development.

The veteran's service-connected trichophytosis of the feet is 
rated noncompensably disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7813 for dermatophytosis.  This code section 
provides that dermatophytosis is to be rated as eczema, 
dependent upon location, extent, and repugnant or otherwise-
disabling character of manifestations.  The veteran's 
disorder has therefore been rated as eczema under Diagnostic 
Code 7806.  Trichophytosis is a fungal infection.  Dorland's 
Illustrated Medical Dictionary 1743 (28th ed. 1994).

While the veteran underwent a skin examination for VA 
purposes in October 1999, the clinical findings were not 
entirely responsive to the rating criteria outlined in Code 
7806 for the veteran's service-connected skin disorder.  As a 
clear picture of the current state of the veteran's 
disability can not be ascertained from the evidence of 
record, the Board finds that additional development must be 
undertaken.

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code or 
codes.  It is not permitted to discuss factors outside the 
scope of the rating criteria, nor is it permitted to 
speculate on the presence or absence of the criteria on the 
basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  Consequently, a new VA dermatological 
examination responsive to the rating criteria is necessary in 
order to adjudicate the veteran's claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The examination should 
include a review of the veteran's claims file and past 
clinical history, with particular attention to the severity 
of present symptomatology, as well as any significant 
pertinent interval medical history since his examination in 
October 1999.

The veteran also contends that he sustained an injury to the 
right lower extremity during an air raid in Iwo Jima.  He 
stated that he was treated by a medical corpsman and has had 
recurrent symptoms as a result of the scar subsequent to his 
release.

The veteran was examined in October 1999 to obtain current 
objective medical evidence regarding the existence of any 
scar residuals of the right lower extremity and whether they 
are etiologically related to his military service.  The 
diagnosis was scar right lower extremity, resolved.  The 
examiner concluded that the etiology of the scar on the right 
lower extremity was the result of a "shrapnel wound, which 
crashed into the ship he was serving aboard."  However, the 
examiner did not provide a rationale for his opinion and it 
does not appear that he reviewed the veteran's service 
medical records prior to forming his opinion.  Consequently, 
the Board finds that the examining physician should be 
offered an opportunity to clarify and/or supplement his prior 
comments and that further examination, if necessary, should 
be conducted.

Also, while the veteran's claim was pending, 38 U.S.C.A. § 
5107 was amended, effective for all pending claims, to 
eliminate the requirement that the veteran submit a well-
grounded claim in order to trigger VA's duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 2000) (to be 
codified as amended at 38  U.S.C. § 5107).  In addition, the 
duty to assist itself was amplified and more specifically 
defined by statute.  See VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Moreover, VA has 
a duty to assist unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
Id.

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A).

In addition to the above, the veteran is advised that the 
VCAA did not change the basic premise required to establish 
service connection.  A veteran seeking disability benefits 
must establish: (1) status as a veteran; (2) the existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of the disability; and (5) 
the effective date of his disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Post-service 
symptomatology may also be considered; however, a medical 
opinion may still be required to establish service 
connection.  See Savage v. Gober, 10 Vet. App. 488 (1997); 38 
C.F.R. § 3.303(b) (2000).

Thus, to ensure that VA has met its duty to assist the 
appellant in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions.

3.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran's service-connected 
trichophytosis.  This should include any 
outstanding records from any VA medical 
facility, to specifically include the 
ones located in Washington, D.C. and 
Fayetteville, North Carolina.  The aid of 
the veteran and his representative in 
securing such records, to include 
providing necessary authorization(s), 
should be enlisted as needed.

4.  If after making reasonable efforts 
the RO is unable to obtain all of the 
relevant records sought the RO should (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

5.  The October 1999 examiner should be 
asked to review the claims folder, 
examine the veteran if necessary, and 
provide a statement detailing the basis 
for the conclusion in the examination 
report that the veteran's scar of the 
right lower extremity is related to an 
inservice injury.  The examiner should be 
given an opportunity to supplement his 
prior statement with medical evidence and 
comment on the significance of the 
service medical records, if any.  If the 
October 1999 examiner is no longer 
available, the veteran should be referred 
for a new VA examination.  In either case 
the examiner should provide a complete 
diagnosis and determine the nature of any 
current right leg scar and identify the 
etiology.  On the basis of the current 
examination findings and information in 
the file, the examiner should express an 
opinion as to the whether it is as likely 
as not that the veteran's right leg scar 
is consistent with a shrapnel wound 
sustained in service.  The new examiner 
should also comment on the October 1999 
examination report.  Any opinion contrary 
to those already of record should be 
reconciled to the extent possible.  It is 
imperative that the claims file in this 
case be made available to the examiner 
for use in the study of the case.

6.  Thereafter, the RO should have the 
veteran undergo a VA dermatological 
examination to determine the severity of 
his service-connected trichophytosis of 
the feet.  All indicated tests and 
studies should be accomplished, and the 
clinical findings should be reported in 
detail.  The veteran's complaints should 
be recorded in detail, including a 
description of the frequency and severity 
of any exacerbation of this disorder.  It 
should be noted whether there is evidence 
of trichophytosis and the location, 
extent and severity thereof. 

The examiner should also note whether the 
veteran's service-connected 
trichophytosis of the feet results in:  
1) ulceration, 2) exfoliation, 3) 
crusting, 4) systemic or nervous 
manifestations, 5) exudation or itching, 
6) extensive lesions and/or, 7) a 
markedly disfiguring or exceptionally 
repugnant condition.

If there are any co-existing skin 
conditions, the complaints and findings 
referable thereto should be dissociated 
from the service connected skin 
disability. No instruction/question 
should be left unanswered.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.  
The claims folder should be provided to 
and reviewed by the examiner.  

7.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
claims in light of all additional 
evidence obtained.  The RO should 
consider whether "staged" ratings are 
warranted for the service-connected 
trichophytosis, in accordance with the 
Court's holding in Fenderson, supra.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




